 Case 2:18-cr-00714-KM Document 19 Filed 01/28/20 Page 1 of 3 PageID: 42




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA

            v.                                Crim. No. 18-714

 JAMES TRIANO                             :   ORDER FOR A CONTINUANCE


      This matter having come before the Court on the joint application of Craig

Carpenito, United States Attorney for the District of New Jersey (by Catherine R.

Murphy, Assistant United States Attorney), and defendant James Triano (by

Stacy Ann Biancamano, Esq.), for an order granting a continuance of the

proceedings in the above-captioned matter from the date this Order is signed

through and including April 1, 2020, to permit defense counsel the reasonable

time necessary for effective preparation in this matter and to allow the parties to

continue plea negotiations; and the defendant being aware that he has the right

to have the matter brought to trial within 70 days of the date of his appearance

before a judicial officer of this court pursuant to Title 18, United States Code,

Section 3161(c); and six prior continuances having been entered; and the

defendant, through his attorney, having consented to the continuance; and for

good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:

      (1)        Taking into account the exercise of diligence, the facts of this case

require that defense counsel be permitted a reasonable amount of additional

time for effective preparation in this matter;
 Case 2:18-cr-00714-KM Document 19 Filed 01/28/20 Page 2 of 3 PageID: 43




       (2)   Both the United States and the defendant seek additional time to

continue plea negotiations, which would render any subsequent thai of this

matter unnecessary;

       (3)   The defendant has consented to the aforementioned continuance;

       (4)   The grant of a continuance likely will conserve judicial resources;

and;

       (5)   As a result of the foregoing, pursuant to Tide 18, United States Code,

Section 3161(h)(7J, the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy thai.

       WHEREFORE, it is on this 28’day of January, 2020;

       ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including April 1, 2020; and it is further




                                         2
Case 2:18-cr-00714-KM Document 19 Filed 01/28/20 Page 3 of 3 PageID: 44




      ORDERED that the period from the date this Order is signed through and

including April 1, 2020, and shall be excludable in computing time under the

Speedy Trial Act of 1974.



                                           /          //fr
                                     HONORABLE KEVIN MCNULW
                                     United States District Judge


Consented and Agreed to by:


Is! Catherine R. Murphy
Catherine R. Murphy
Assistant U.S. Attorney




st&ay Ann Øincamano, Esq.
Counsel for’tèfendant James Triano




                                       3
